DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

Status of the Claims
Claims 2-7, 9, 11-13 and 16-18 are pending; claims 1, 8, 10, 14 and 15 are canceled; claims 12 and 13 withdrawn; claims 16-18 are amended. Claims 2-7, 9, 11-18 are examined below.

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/EP2015/075214, filed 10/30/2015, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/073,116, filed 10/31/2014. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 14191193.3, filed on 10/31/2014 with the European Patent Office.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 9, 11, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims (17 and 18) are directed to three different extremely large and variable genera of first, second and third monoclonal rabbit antibodies, described in terms of function only. See for example, the first monoclonal antibody described as an antibody “that binds to each of the HPV epitopes set forth in SEQ ID Nos. 9-13”, the second described as an antibody “that binds to each of the HPV epitopes set forth in SEQ ID Nos: 43-46”, the third described as an antibody that binds to each of the HPV epitopes set forth in SEQ ID Nos: 67, 68, 70, 71, 72, 73, 75, 76, 77 and 79”. 
The independent claims describe each of the specific genus of antibodies based only on their function, namely their ability to differentiate a high-risk strain of HPV from a low risk, excluding detection of low risk HPV (see as recited at the preamble, for example) and their binding (epitopes to which they bind), rather than by structural features specific to the antibodies themselves. Each of the recited genera as claimed is extremely large and encompasses substantial variability, for example, in addition to the claims encompassing antibodies to E7 protein of different species of HPV having the ability to detect high risk HPV while excluding low risk HPV6 and HPV 11, see the claimed species are limited only to those that bind the recited epitope sequences. 
One skilled in the art cannot readily visualize or recognize the identities of the members of the genus (for each of the recited genera) that exhibit these functional properties (differentiate a high-risk strain of HPV from a low risk, excluding detection of low risk HPV and bind the claimed epitopes). The characteristics defining each genus of antibodies that bind the various claimed epitopes are unknown, as defining the epitopes to which the antibodies binds is tantamount to setting forth what the antibodies do and not what they are. One would need to conduct further testing to see whether a given antibody was a member of the genus. 
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that applicant has made a generic invention that achieves the claimed result and do so by showing that applicant has invented species sufficient to support a claim to the functionally-defined genus” (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of genus…requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69). “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964).
However, the record here does not indicate such an established correlation. Rather, the claims attempt to claim every antibody that would achieve the desired result, i.e., that would bind the recited epitope sequences and differentiate a high-risk strain of HPV from a low risk, excluding detection of low risk HPV). The instant application only describes specific antibodies, namely antibodies referred to by Applicant as 143-7, 84-2 and 146-8 (laboratory names). The specification lacks any disclosure of a core structure or structurally identifying characteristic specific to each of the capture antibodies themselves (rather the specification only refers to the structure of the antigenic sequence to which each claimed antibody binds).
Additionally, the specifically disclosed species (for example, which are also shown at Table 1 of the originally filed specification, alone with the sequences to which they bind) are not described in terms of structure specific to the claimed antibodies; the disclosure imparts no common or core structural feature specific to each antibody encompassed by the claims recited in each of the genus such that the skilled artisan can readily distinguish antibodies encompassed by the claims from those that are not encompassed (for example, no indication what residues in the antibody structure, not the antigen to which it binds, must be shared among each species, i.e., what residues specific to the antibodies themselves, for example specific to their CDRs, are necessarily present to ensure binding). 
In the present case, there is no disclosure regarding the full heavy and light chain sequences, nor disclosure of the necessary CDRs for binding (structures specific to the antibodies themselves), namely there is no disclosure of any sequence structure pertaining to any of the antibodies themselves (no structural features common to each of the genera). As a result, a skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the claimed binding properties (bind high risk HPV E7, exclude low risk HPV 6 and 11, and bind the recited sequences). 
Additionally, the prior art also recognizes that analysis of a given amino acid sequence only provides rough guides as to whether the sequence will bind to an antibody.
See Lesniewski et al. (U.S. 6,596,476 B1) at column 5, lines 40-47, who further teach that there is no invariably predictable way to ensure whether a sequence has immunological activity short of preparing the sequence and testing it in an assay. It was known that even small changes in antigen structure can profoundly affect antibody-antigen interactions. 
For example, Harlow et al. (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26 (cited previously of record)), who teach that the loss of a single hydrogen bond can dramatically affect the ability of an antibody to recognize a cognate antigen (see especially page 26, first full paragraph). 
Lederman et al., "A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 Nov;28(11):1171-81 (cited previously of record), found that a single amino acid substitution on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract). 
The principles laid out in Harlow are further illustrated in the teachings of Edwards et al. ("The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS" J. Mol. Biol. (2003) 334, 103–118, DOI: 10.1016/j.jmb.2003.09.054), which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document). Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section). Moreover, the teachings of Mach 7,728,114, of record, at Example 1 provide an example of the diversity of immunization protocols.
Like Edwards, Lloyd et al. ("Modelling the human immune response: performance of a 10e11 human antibody repertoire against a broad panel of therapeutically relevant antigens", Protein Engineering, Design and Selection, Volume 22, Issue 3, 1 March 2009, Pages 159–168, https://doi.org/10.1093/protein/gzn058) shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of unique, biologically active scFvs against a variety of polypeptide targets (see e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith).
As yet another example to illustrate the potential scope of the genus of antibodies encompassed by the instant claims, consider the teachings of Meyer et al. (“New Insights in Type I and II CD20 Antibody Mechanisms-Of-Action With a Panel of Novel CD20 Antibodies”, British Journal of Haematology, 2018, 180, 808–820, |https://doi.org/10.1111/bjh.15132). Meyer describes the core binding region of the well-known anti-CD20 antibody rituximab corresponds to amino acid residues 170ANPS173, wherein N171 is the key residue for binding. By contrast, the OBZ and B1 anti-CD20 antibodies share an overlapping epitope with rituximab (170ANPSEKNSP178); however, in contrast to rituximab residues at positions 176–178 contribute the most to binding (see page 809, left col., 2nd full paragraph).
Meyer also described the production and characterization of a panel of new anti-CD20 antibodies which were shown to bind epitopes contained within or nearby the rituximab 170ANPS173 epitope but to bind to different residues than rituximab binds in this region (see page 811, “New CD20 mAbs with overlapping, but distinct epitopes,” see also page 815-16 bridging paragraph).
More particularly, Meyer teaches the newly created anti-CD20 mAbs m1 and m2 were found to bind within but also in the vicinity of the rituximab binding site (m1 and m2) and elsewhere (m2): 
“detailed epitope mapping was performed for both mIgG2c-CD20 mAbs m1 and m2, by using PepScan technology. We identified the critical residues of m1 to be 168EPANPSEK175 by using linear (Figure S2A) and circular (Fig 2C, left) peptides with a positional amino acid scan covering the larger extracellular loop. Also for m2, a signal decrease below the WT binding signal occurred within the 168EPANPSEK175 sequence motif but the binding signal to the linear (Figure S2B) and circular (Fig 2C, right) peptide was rather low. This suggests that the epitope of both mAbs is located on the larger loop in the same region, however their binding characteristics are different. The data suggests that m1 binds a linear epitope, whereas m2 binds to a conformational epitope.” (see ibid).
Moreover, while these antibodies bind within or nearby the rituximab 170ANPS173 epitope they do so with heavy and light chain CDRs non-homologous to those of rituximab.
Thus, even if multiple antibodies bind epitopes within the same small region of a given polypeptide it is not uncommon for said antibodies to bind to different amino acids even within said small region and for said antibodies to have structurally dissimilar CDRs.
As further illustration of the unpredictability in the art, Brown et al. (“Tolerance of single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of minimizing B cell wastage from somatic hypermutation?”, J Immunol. 1996 May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region (at 3290 and Tables 1 and 2). 
Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul 5;320(2):415-28, DOI: 10.1016/S0022-2836(02)00264-4) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (see especially at 416). Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.
One cannot visualize or recognize the identities of the members of the genus that exhibit this functional property (bind as presently claimed). There is no disclosed partial structure or other common structural features, common to the members of the genus, which are responsible for conferring the desired function.
Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.
As such, for all these reasons as discussed in detail above, the originally filed specification fails to provide adequate written description for each recited genus of capture antibodies in terms of their recitation by desired function rather than structure.
Therefore, the specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention as presently recited.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9, 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 17 and 18 each recite antibodies described in in terms of functional characteristics desired of the antibodies only (see discussed in more detail above, under 35 U.S.C. 112(a) first monoclonal antibody described as an antibody “that binds to each of the HPV epitopes set forth in SEQ ID Nos. 9-13”, second described as an antibody “that binds to each of the HPV epitopes set forth in SEQ ID Nos: 43-46”, and third described as an antibody that binds to each of the HPV epitopes set forth in SEQ ID Nos: 67, 68, 70, 71, 72, 73, 75, 76, 77 and 79”). The recited language fails to provide a clear-cut indication of the scope of the claimed antibodies, the language lacks any structure or structurally defining characteristics specific to the antibodies such that one can readily distinguish that which is encompassed by the claim from other antibodies in the prior art. Because one cannot readily ascertain the metes and bounds of that which is claimed, the recited language is considered indefinite. See MPEP 2173.04(g), citing In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). 

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant’s remarks (pages 7-12) are in reference to the previous outstanding rejection prior to the Notice of Allowance, which rejected the claims under 35 U.S.C. 112(a) as having insufficient written description. Applicant’s remarks refer to this previous rejection and suggest that the issue arose as a result of the claimed consensus sequences that allowed for a degree of variability. Applicant refers to the amendments to the claims to overcome any potential rejection under 35 U.S.C. 112(a).
While the recited consensus sequences were one of the issues addressed in the rejection, they were not the only issue. Rather, the pending claims are rejected under 35 U.S.C. 112(a) as rejected for having insufficient written description because the claims refer to the antibodies only in terms of desired functional characteristics, rather than structure specific to the antibodies themselves (i.e., they are claimed in terms of what they do/how they bind, rather than what they are structurally). 
Applicant further argues that the previously proposed application of recent court holdings is both unduly restrictive and in conflict with the instant facts. Referring to Amgen and Abbvie, Applicant argues the central issues in these cases was enablement rather than written description. 
However, this argument is not persuasive, both the cited cases are relevant to written description, and further these arguments fail to establish that the claimed antibodies are indeed sufficiently described. 
Further, regarding Amgen, The Federal Circuit had clarified the Law of Written Description as it applies to antibodies (see the 2018 Barr Memo, Subject: Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials). The 2018 Barr Memo clarifies the applicability of the USPTO guidance regarding the description requirement of 35 U.S.C. 112(a), the memo stating that the Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) requires adequate written description of the antibody itself.  
Applicant further argues, that secondly, in contrast to the antibody claims at issue in the noted court cases, the instant claims are directed to a specific, multi-step laboratory assay that utilizes a discrete array of monoclonal rabbit antibodies identified by multiple binding epitope sequences.
However, this argument is not persuasive, because although the claims are directed to a method comprising specific assay steps, those steps require the very specific antibodies which are described in the claims only in terms of their function and not their structure (what they do, not what they are). Applicant’s claimed antibodies attempt to distinguish themselves from those in the prior art by what they bind rather than by structural characteristics that can be used to distinguish the species encompassed by the claims from other antibodies. It is not the case that the claimed invention is open to any antibodies, rather the claims are limited to the very specific antibodies as discussed in the detail rejection above. One cannot readily visualize the species of each of the claimed genera because, for example, there is no commonly identified structural feature specific to all species encompassed by the recited language. 
Applicant further argues (remarks page 8) that the capture antibodies as claimed are not required to exhibit any specific functional activity apart from binding. However in response to this remark, it is noted that the claimed method recites at the preamble that the method comprising the antibodies is for “differentiating a high-risk strain of human papilloma virus (HPV) from a low risk strain of HPV in a biological sample, the method comprising” the specific binding steps and the claimed antibodies (claim 17, for example). The claimed differentiation is based on the presence of the high-risk strains based on binding to these antibodies, the antibodies binding high risk strains while excluding low risk strains (see step c at claim 17, and binding to the specifically recited epitope sequences). Therefore, in addition to binding the required epitope sequences, the binding must also satisfy this functional requirement, detecting only those strains considered high risk, while excluding low risk strains. 
Applicant refers to Centocor v. Abbott (2011), which makes clear that disclosure of a well characterized antigen can serve as a sufficient description of novel antigens. However, notably this decision was well before the later established guidelines which are laid out in the 2018 Barr Memo. See the Barr Memo which states, “The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.”. 
Applicant argues at claim 9 that the claims are not directed to highly variable genus of human antibodies, nor is applicant extrapolating from one species to another, such as mouse to human. Applicant argues rather that the claimed antibodies require the use of discrete monoclonal rabbit antibodies that were actually reduced to practice. However, this is not persuasive because it is noted that the pending claims as amended after Notice of Allowance are no longer limited only to those discrete antibodies as argued by Applicant. In particular, the claims are not limited only to those antibodies that Applicant reduced to practice, but rather encompass any other antibodies that satisfy the claimed functional limitations (which could, for example also include other antibodies not even produced yet). The argument that the claimed invention is limited to only those antibodies which Applicant reduced to practice is not commensurate in scope with the claims which are only limited in terms of binding/function. 
Regarding Applicant’s remarks at pages 9-10 specific to Amgen v. Sanofi, Applicant argues that the facts of Amgen are not analogous to those instantly because Applicant is not trying to claim a wide array of antibodies having a postulated therapeutic effect. However, this is not persuasive, the claims are analogous to the facts as in Amgen because like in Amgen, the present claims are attempting to claim a wide array of antibodies having a particularly recited functional capability. 
Regarding AbbVie v. Janssen, Applicant argues that this court decision is similarly to a dissimilar case fact pattern, specifically Applicant does argue that evidence of record makes clear, in the context of monoclonal rabbit antibodies, that there is established correlation between structure and function. Specifically, Applicant refers attention to the Technical note on page 45 of the now archived Written Description Training Materials (remarks pages 10-11). However, as noted previously above, the 2018 Barr Memo referring to the Amgen decision is the most relevant guidance which the Office is required to follow. The technical note to which Applicant refers is from earlier guidance in 2008.
Further, see the above cited evidence under the pending rejection, particularly Meyer et al. who demonstrate that even if multiple antibodies bind epitopes within the same small region of a given polypeptide it is not uncommon for said antibodies to bind to different amino acids even within said small region and for said antibodies to have structurally dissimilar CDRs.
As supported by this evidence, contrary to Applicant’s remarks at page 11, structure is not necessarily dictated only by the antigen used to prepare it, and as such structure is not function as argued. 
For all of these reasons, Applicant’s remarks are not persuasive and the rejection is pending as set forth in detail above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677